Citation Nr: 1007667	
Decision Date: 03/02/10    Archive Date: 03/11/10

DOCKET NO.  06-11 036	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased rating for depressive disorder, 
currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1996 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO).  


FINDING OF FACT

The Veteran's depressive disorder is manifested by 
occupational and social impairment productive of no more than 
reduced reliability and productivity due to symptoms such as 
disturbances of motivation and mood, and difficulty 
establishing and maintaining effective relationships.


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for 
depressive disorder have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 
9434 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2004; a rating decision 
in September 2004; and a statement of the case in January 
2006.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the May 2006 supplemental statement of the case.  A statement 
of the case or supplemental statement of the case can 
constitute a readjudication decision that complies with all 
applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error because the appellant had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  Overton v. Nicholson, 20 Vet. App. 
427 (2006) (Board erred in relying on various post-decisional 
documents for concluding adequate notice was provided, but 
the Veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claims, 
and therefore the error was harmless).  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).  Where entitlement to compensation 
has already been established and an increase in the assigned 
rating is at issue, it is the present level of disability 
that is of primary concern.  Although the recorded history of 
a particular disability should be reviewed in order to make 
an accurate assessment under the applicable criteria, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7. Vet. App. 55 
(1994).  However, staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App.  505 (2007).  Where there is a 
question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

The Veteran's depressive disorder has been rated under 
Diagnostic Code (DC) 9434.  The criteria of DC 9434 provide 
for a 100 percent where the evidence shows total occupational 
and social impairment, due to such symptoms as:  gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  The criteria provide for a 70 
percent rating where the evidence shows occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations judgment, thinking, or mood, 
due to such symptoms as:  suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence) spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  The criteria provide for a 50 percent rating 
where the evidence shows occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9434 
(2009).

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health and illness.  A GAF score of 71-80 
is assigned where, if symptoms are present, they are 
transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument); with 
no more than sight impairment in social, occupational, or 
school functioning.  A GAF score of 61-70 is indicated where 
there are some mild symptoms (e.g., depressed mood and mild 
insomnia OR some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).  Richard v. Brown, 9 Vet. App. 266 (1996); American 
Psychiatric Association Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).  

Having reviewed the complete record, the Board finds that the 
preponderance of the evidence is against granting a rating in 
excess of 50 percent at any time during the period under 
consideration.  In essence, the medical evidence, consisting 
of VA outpatient treatment reports dated from April 2003 to 
January 2006 and VA examination reports dated in May 2006, 
demonstrates findings consistent with depression, excess 
sleep, mildly impaired memory, decreased socialization, 
difficulty functioning at work, and some auditory 
hallucinations.  The Veteran's disability has not been shown 
to be manifested by symptoms more closely approximating the 
higher criteria such as suicidal ideation, obsessional 
rituals, intermittently illogical, obscure, or irrelevant 
speech, near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively, impaired impulse control, spatial 
disorientation, or neglect of personal appearance and 
hygiene.  

The VA outpatient treatment reports of record reflect that 
the Veteran was reported to be appropriately dressed and 
groomed with no history of suicidal or homicidal ideations.  
His symptoms of depression were generally reported to be 
mild.  In December 2003, the Veteran reported an increase in 
depression with loss of energy, changes in appetite, changes 
in sleeping patterns, and feelings of hopelessness/sadness.  
At all other times the Veteran denied feelings of 
hopelessness.  The December 2003 examiner indicated that the 
Veteran's mood was moderately dysphoric and his affect was 
somewhat blunted.  His thought process was linear and goal-
directed with no cognitive slippage, tangentiality, 
circumstantiality, or distractability. There was no evidence 
of delusions, illusions, or auditory or visual 
hallucinations.  The Veteran was able to identify 
similarities, differences, and absurdities.  There were no 
impairments noted in language and all observed components of 
memory were intact.  However, the Veteran reported mild 
difficulty recounting personal historical events.  Reality 
testing was intact with no distortions of reality due to 
psychodynamics or psychopathology.  In November 2004, the 
Veteran reported difficulty functioning at work because he 
was working less.  He indicated that he avoided people at 
work by sending emails rather than talking to anyone.  He 
reported that he was fearful he would lose his job due to his 
depression.  In January 2005, the Veteran indicated that he 
felt sad with decreased energy.  He reported that he felt 
frustrated but not hopeless or worthless.  He indicated that 
he drank six beers a day.  The Veteran also reported that he 
felt good about himself because he got a promotion at work 
and was making more money.  In February 2005, the Veteran 
reported periods where he was functional and other times when 
he was depressed and felt worthless but not hopeless.  He 
denied suicidal ideas or plan.  He indicated that he did not 
like to go places where there were too many people because he 
had a hard time meeting friends.  In October 2005, the 
Veteran reported that he drank alcohol to feel better.  He 
denied feeling of hopelessness or worthlessness but reported 
decreased initiative and interest.  He indicated that he felt 
depressed most of the time and avoided company and going to 
work.  He indicated that he enjoyed being with his family.  

The Veteran's girlfriend submitted a statement in September 
2004 and indicated that the Veteran's depression affected his 
employment.  She stated that every day stresses caused him 
aggravation to the point of extreme frustration, anger, and 
sadness.  She reported that she feared that the Veteran would 
harm himself.  She indicated that the Veteran's symptoms of 
depression were more frequent and severe than they had been 
the previous year.

The Veteran underwent a VA general medical examination in May 
2006 and a psychiatric examination in May 2006.  The general 
medical examination included a mental status examination 
which revealed a degree of apathy with a depressed affect.  
The psychiatric examination revealed reports of constant 
depression for one or two years.  The Veteran indicated that 
he was sleeping "alright" but his appetite was not good.  
He said he had not had much of an appetite for six months to 
a year.  He described his energy level as down and his sex 
drive as decreased.  He reported that he did not perform 
activities or socialize in the past year.  He reported some 
auditory hallucinations in the form of hearing echoes every 
once in a while for the past four or five months.  He denied 
other psychotic symptoms.  The Veteran indicated that he had 
never been married and had one long-term relationship that 
lasted two years and a current long distance relationship for 
the past year.  He reported that he had no children.  He 
indicated that he believed that his mental symptoms impacted 
his romantic relationships because he had moods.  He 
indicated that he had several jobs following his military 
service and that he had been employed at his current job as 
an analyst for a radio network for one year.  He reported 
that he missed a lot of work and did not socialize with 
anyone at work.  The Veteran reported that he drank at least 
two or three beers daily.  He denied drug use.  Mental status 
examination revealed that the Veteran was alert and 
cooperative.  He was clean, neat, pleasant, and relaxed with 
no bizarre posturing, gait, or mannerisms.  The examiner 
indicated that the Veteran appeared depressed with a 
constricted affect.  The Veteran denied suicidal and 
homicidal ideation and intent.  His speech was fluent without 
pressure with some mild retardation.  There were no loose 
associations, tangentiality, or circumstantiality.  The 
Veteran denied having hallucinations, delusions, or any other 
psychotic symptoms.  There was no psychomotor retardation and 
the Veteran was oriented in four spheres.  His recent and 
remote memory and immediate recall were intact.  The examiner 
reported that the Veteran's insight and judgment were good.  
The Veteran reported that he lived alone in an apartment and 
took care of his grooming and hygiene regularly.  He 
indicated that he did not like to go shopping and did not do 
much cooking.  His hobbies included playing drums but he said 
he had not been playing for the past year or two.  He also 
reported that he had not been going out with friends for the 
past year or two.  He indicated that he spoke to his parents 
on the telephone.  The examiner diagnosed the Veteran with 
major depressive disorder.  The examiner concluded that the 
Veteran appeared depressed and his affect was constricted 
with retardation of speech and loss of concentration.  He 
reported that the Veteran did not have impairment 
understanding simple and complex instructions but may have 
impairment performing complex instructions secondary to his 
loss of concentration.  

The Board finds that this evidence supports no more than a 50 
percent rating under Diagnostic Code 9434, which contemplates 
occupational and social impairment with reduced reliability 
and productivity due to difficulty in understanding complex 
commands, disturbances of motivation and mood and difficulty 
in establishing and maintaining effective work and social 
relationships.  However, the evidence does not equate to 
occupational and social impairment with deficiencies in most 
areas.  Consequently, the greater weight of the evidence is 
against granting an evaluation in excess of 50 percent at any 
time during the pendency of this appeal.  Hart v. Mansfield, 
21 Vet. App.  505 (2007).  The evidence does not show 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence) spatial 
disorientation; or neglect of personal appearance and 
hygiene.  While the Veteran has claimed difficulty in 
adapting to stressful circumstances (including work or a 
worklike setting) and an inability to establish and maintain 
effective relationships, the evidence shows that he received 
a promotion at work and maintained a long distance 
relationship during the period under consideration.  
Therefore, the Board finds that the criteria for a higher 
rating are not met.

The Board notes that the Veteran's GAF scores ranged from 51-
75 for the time period at issue indicative of mild to 
moderate symptoms.  While GAF scores are not, in and of 
themselves, the dispositive element in rating a disability 
and the Board places more probative weight on the specific 
clinical findings noted on examinations, which describe his 
symptoms in detail, neither the GAF scores or the clinical 
finding on examination in this case demonstrate a degree of 
impairment consistent with more than a 50 percent rating. 
 
The Board has considered whether an extraschedular rating is 
warranted in this case.  The threshold factor for 
extraschedular consideration is a finding on the part that 
the evidence presents such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability at issue is inadequate.  Thun v. Peake, 
22 Vet. App. 111 (2008); Fisher v. Principi, 4 Vet. App. 57 
(1993); 38 C.F.R. § 3.321(b)(1).  If so, factors for 
consideration in determining whether referral for an 
extraschedular rating is necessary include marked 
interference with employment or frequent periods of 
hospitalization that indicate that application of the regular 
schedular standards would be impracticable.  Thun v. Peake, 
22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1) (2009).  The 
Board determines that such referral is not appropriate in 
this case.  The Board notes that this disability has not been 
shown to markedly interfere with employment (i.e., beyond 
that contemplated in the assigned rating), to warrant 
frequent periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular 
standards.  The Veteran indicated that he was employed and 
had several jobs since he separated from military service.  
While he indicated that he missed work due to his service-
connected depressive disorder, this report is not tantamount 
to marked interference with employment.  The Veteran reported 
that he went to work and performed his job and in January 
2005 he got a promotion.  Additionally, the record does not 
show that the disability results in frequent periods of 
hospitalization as the Veteran has never been hospitalized 
for his depressive disorder.  Therefore, the criteria for 
invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) 
are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd 
v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for an increased rating, 
greater than 50 percent, for the Veteran's service-connected 
depressive disorder.  Therefore, the claim for increase is 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Entitlement to an increased rating for depressive disorder, 
currently rated as 50 percent disabling is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


